Wright, C. J.
The District Court did not err in admitting this testimony. The question is not whether it would be competent to impeach or contradict the acknowledgment by parol, after the deed had been delivered and accepted as a full and sufficient title. Before its delivery, defendant had knowledge of the defect and refused to accept it. If it never was acknowledged, he was not bound to receive it, though it purported to be.
*249By section 1280 of the Code, it is provided that: “ neither the certificate, nor the record, nor the transcript thereof is conclusive evidence of the facts therein contained.” In O’Ferrall v. Sinplot, 4 Iowa 381, in speaking of this section, it is said: “ this right exists, for instance, when fraud is supposed in obtaining the acknowledgment, or when the cer-ficate is alleged to be false, and. it is proposed to show that the deed never was acknowledged. And other cases may exist.” This view of the statute goes much farther than is necessary to sustain the ruling in the case at bar, and must be regarded as conclusive. 4 John. 161, Jackson v. Schoonmaker; Landor v. Blythe, 16 Penn. 532.
The only other error assigned, relates to an instruction given by the court. To this a sufficient answer is that no exception was taken to the instruction at the time. The case is quite like those of Rollins v. Tucker, 3 Iowa 213. And McKell v. Wright, Evans & Co., 4 Ib. 504; Whitney v. Olmstead, 5 Ib. 373.
Judgment affirmed.